DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/25/2022 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.	Applicants claimed amendments filed on 07/01/2022 have been entered.

4.	This application has pending claim(s) 1-20.
Terminal Disclaimer
5.	The terminal disclaimer filed on  07/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

6.	Applicants arguments filed on 07/01/2022, with respect to the double patenting rejection(s) under have been fully considered and are persuasive. The double patenting rejection(s) have been withdrawn.
REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to multiple-factor verification of vision-based interactions.

Prior art was found for the claims as follows:
Re. Claim 1, Zalewski et al. [US Patent No.: 9,911,290 B1] discloses: a method for interaction monitoring in a retail environment [tracking interactions using multiple cameras disposed throughout retail space; Abstract] comprising: executing a first monitoring system and thereby generating a first evaluation of customer selection of items [various types of sensors are used to produce different types of data (i.e. identify selection and purchase of selected items) Fig.lb list of sensors];
executing a second monitoring system and thereby generating a second evaluation of customer selection of items [Fig. lb a second sensor different from the first sensor is used to produce different types of data (i.e. identify selection and or purchase of selected items) Fig. lb list of sensors];
determining monitoring alignment between the first evaluation and the second evaluation of a first customer [the tracking of users and tracking of items can share sensors, e.g., sensor fusion, to make determinations that are validated as true. To the examiner the monitoring alignment disclosed by the applicant at paragraph 0033 is equivalent to the sensor fusion disclosed by Zalewski; Col 11 lines 30-35];
and triggering an action in response to the monitoring alignment [Based on the validation of sensor fusion a transaction/charge for a selected item can be completed] Fig. ID el 22, Col 11 Lines 30-35].

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “…determining, based on the first independent evaluation of customer selection of items and the second independent evaluation of customer selection of items, monitoring alignment by scoring a degree of agreement between the first independent evaluation and the second independent evaluation of a first customer; and triggering an action in response to the monitoring alignment.”

This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

9.	Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488